

116 HR 518 IH: To bar Supreme Court decisions in certain Patient Protection and Affordable Care Act cases from citation.
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 518IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Mr. King of Iowa (for himself and Mr. Duncan) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo bar Supreme Court decisions in certain Patient Protection and Affordable Care Act cases from
			 citation.
	
 1.Barring PPACA Supreme Court cases from citationUnder Article 3, Section 2, which allows Congress to provide exceptions and regulations for Supreme Court consideration of cases and controversies, the following cases are barred from citation for the purpose of precedence in all future cases after enactment: Nat'l Fed'n of Indep. Bus. v. Sebelius, 132 S. Ct. 2566, 2573, 183 L. Ed. 2d 450 (2012) and King v. Burwell, 135 S. Ct. 2480, 2485, 192 L. Ed. 2d 483 (2015) and Burwell v. Hobby Lobby Stores Inc., 134 S. Ct. 2751, 2782, 189 L. Ed. 2d 675 (2014).
		